*518The Court delivered the following opinion : — Lea-vy exhibited his bill against South, for a discovery and rectification of a mistake, which had been committed in *519a store account, by crediting the defendant, South, twice, for the same sum of 40 dollars. The defendant failed to appear, although served with process, and a copy of the bill; and upon the bill alone, taken pro confesso, the court entered a decree for the sum of 40 dollars, with interest until paid.
. 6 Mod. 167, 10 Mod. 277, 1 Dallas 52⅜ 1 Barnes's notes 357, 3 Wils. 206,Frac.Reg. Com. p. 357, 2 Stra. 910, 3 Rep. Chan. 64.
Doug. 361, 2 Bur. 1083, z P. Will, 154, 157*
Bledsoe, for the plaintiff; Clay, for the defendant.
South has prosecuted this writ of error, and assigned (amongst several others, which need not be noticed at this time) that the decree is erroneous, as to the interest.
The principle is well settled, that interest is not to be allowed on unliquidated accounts, for goods sold and delivered — (See 1 Dallas 267 — ibid 349, and the cases there cited.)*-Decree reversed, &c.

 Same point Harrnon vs. Handley, fpring term TS09 — and in the cafe of Murry vs. Ware's adm'r. at the fame term, it was decided that a jury ought sot to allow intereft in aJfumpJityQti a quantum meruit, for work and labor*